DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and remarks filed on 05/23/2022 have been entered and considered.  
Claims 16, 18-19, 21, 25, and 28-34 are pending.
Claim 16 is amended.
Claims 1-15, 17, 20, 22-24, and 26-27 are cancelled.
Withdrawn claims 28-29 and 31 are rejoined. 
Claims 16, 18-19, 21, 25, and 28-34 are under examination.  

Election/Restriction
 Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the requirement of species election as set forth in the Office action mailed on 03/28/2019 is hereby withdrawn. 
In view of the withdrawal of the specie election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Adrian L. Pishko on 5/26/2022
The application has been amended as follows:  
Claim 16. A kit comprising (a) a concentration agent that comprises an amorphous, spheroidized metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, as determined by X-ray photoelectron spectroscopy (XPS), wherein said concentration agent has a negative zeta potential at a pH of 7, wherein said is in at least partially fused particulate form and wherein said metal silicate is magnesium silicate; (b) a testing container; (c) at least one component selected from microorganism culture media, lysis reagents, buffers, bioluminescence detection assay components, genetic detection assay components, and combinations thereof, and (d) instructions for using said concentration agent in a process to bind or capture at least one microorganism strain.
Claim 28. The kit of Claim 16, wherein said at least one component is selected from said microorganism culture media.  
Claim 29.  The kit of Claim 16, wherein said at least one component is selected from said[[a]] lysis reagents.  
Claim 30. The kit of Claim 16, wherein said at least one component is selected from said bioluminescence detection assay components, genetic detection assay components, and combinations thereof.  
Claim 31. The kit of Claim 16, wherein said at least one component is selected from said[[a]] buffers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 16, 18-19, 21, 25, and 32-34 under 35 U.S.C. 103(a) over Ogawa et al. in view of Kronenthal is withdrawn due to the amendment to or cancellation of the claims filed on 05/23/2022; and (ii) the rejections of Claims 16, 18-19, 21, 25, and/or 32-34 on the ground of nonstatutory obviousness-type double patenting over Claims 1-20 of US Patent No. 10240018 alone or in combination with Fabisiewicz et al., Balzar et al., and Kronenthal are withdrawn due to the amendment to or cancellation of the claims filed on 05/23/2022. As Applicant successfully pointed out in the response filed on 05/23/2022 (pages 5-6), the previously presented claim 17 was indicated to be free of art in the previous action, and the instant claims incorporated with all the limitations of claim 17 are necessarily free of the art.
Therefore, the claimed kit is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 18-19, 21, 25, and 28-34 are allowed.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653